DAVIS, District Judge
(in delivering his opinion), said there were three kinds of cases of this nature—one purely salvage, where property had been saved from imminent peril; one purely pilotage; one between the two, where extra services beyond pilotage *621had been rendered, and had become entitled to extra compensation. The present case was one of the latter class. The bark was here in no imminent peril. Her crew was full. There was no distress other than the loss of her rudder, which she had been without for ten days previous to the assistance rendered. The only pretence of danger was the possibility of a change of wind, which might prevent. her weathering Gay head. It was undoubtedly expedient to keep the pilot boat in attendance under the circumstances: but the services thus rendered constituted no claim for salvage, but were to be compensated for as extra pilotage. The libellants did no more than, as pilots, they should have done. It appeared that, in addition to one hundred and twenty-eight dollars pilotage paid by the respondents, which the learned judge considered a very liberal payment upon their part, a tender of $150 had been made. Allowing that each of the libellants had met with the best possible success on the 27th of November, the extent of their earnings would not have exceeded $40. The tender of $150 would give to each of them about $90 apiece, which exceeded, in amount, the monthly pay of the whole ship’s crew. The sum was ample and more than the libellants should expect to receive under the circumstances. Their mistake had been from the outset in expecting a salvage compensation, which had led them to exaggerate and inflame the amount of their claim. It was well in all cases to allow a liberal compensation, and though in his opinion, the amount here paid and tendered, had been very liberal, yet considering the expense here incurred, and the policy of encouraging the rendering of similar services by persons in the situation of the libellants hereafter, he should give them the amount tendered, .of $150, and one-half of their costs.